

113 HR 3280 IH: Lacey Act Clarifying Amendments Act of 2013
U.S. House of Representatives
2013-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3280IN THE HOUSE OF REPRESENTATIVESOctober 9, 2013Mr. Fleming (for himself and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Lacey Act Amendments of 1981 to limit the application of such Act to certain imported plants and finished plant products, and for other purposes.1.Short titleThis Act may be cited as the Lacey Act Clarifying Amendments Act of 2013.2.Treatment of plants and plant products under Lacey Act Amendments of 1981Section 9 of the Lacey Act Amendments of 1981 (16 U.S.C. 3378) is redesignated as section 10, and the following is inserted after section 8:9.Limitation on application to certain plants and plant productsThis Act does not apply with respect to—(1)any plant that was imported into the United States before May 22, 2008; or(2)any finished plant product the assembly and processing of which was completed before May 22, 2008..